Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/16/21 has been entered.
Response to Amendment
Claims 11-18 have been added.  Claims 1 and 10 have been amended.  Claims 1-18 remain pending in the application.
Response to Arguments
Applicant's arguments filed 6/16/21 have been fully considered but they are not persuasive.
Applicant has argued claim 1 is allowable because “each of the references cited in the Action are silent with respect to a cylinder head including a rib” (see Remarks filed 6/16/21, Page 7).  The Examiner does not find this argument persuasive because previously cited Xie et al. (U.S. 2012/0255515) teaches a cylinder head (Xie; 1, cylinder head body - Para 25) including a rib (Xie; 6, radiating ribs - Para 34) and further teaches that providing such a rib provides the advantage of efficiently reducing exhaust temperature (Xie; Para 34).
Applicant has argued claims 2-9, and 11-18 are allowable for the same reasons as indicated above concerning claim 1 (see Remarks filed 6/16/21, Pages 7-9).  The Examiner does not find this argument persuasive for the same reasons as indicated above concerning claim 1.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “air-intake side surface facing the exhaust side surface” (claim 7) and the “air-intake side surface of the cylinder head facing the exhaust side surface” (claims 10 and 18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Claim Objections
Claim 1 is objected to because “a turbocharger,” in line 3 should be --a two-stage turbocharger including a high-pressure turbocharger and a low-pressure turbocharger,-- and “the turbocharger is constituted by a two-stage turbocharger including a high-pressure turbocharger and a low-pressure turbocharger;” in lines 5-6 should be deleted (for clarity as Claim 10 references “the turbocharger” in line 4).
Claim 7 is objected to because “a rib” in line 2 should be --the rib--.  
Claim 10 is objected to because “the turbocharger” in line 4 should be --the two-stage turbocharger--.
Claim 18 is objected to because “the exhaust side surface” in line 2 should be --an exhaust side surface--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
“blow-by gas recirculation device” -- claims 4 and 9: (blow-by gas recirculation device 19 as shown in Figs. 2 and 5).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7, 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kurata et al. (U.S. 2013/0269341) in view of Gobert et al. (U.S. 2006/0123786) and Xie et al. (U.S. 2012/0255515).
Re claim 1:
Kurata discloses an engine device (Figs. 2-3), comprising: 
an exhaust manifold (14, exhaust gas manifold - Para 20); and 
a turbocharger (1, multi-stage supercharging apparatus - Para 19 (a type of turbocharger)), 
wherein: 
the turbocharger is constituted by a two-stage turbocharger (Para 19 - “A multi-stage Supercharging apparatus 1 … includes a high-pressure stage turbocharger 20 and a low-pressure stage turbocharger 30…”) including a high-pressure turbocharger (20, high-pressure stage turbocharger - Para 19) and a low-pressure turbocharger (30, low-pressure stage turbocharger - Para 19); 

the low-pressure turbocharger (30) is configured to be coupled to a portion (see Fig. 3 - surface at intersection of element 11 and element 14 is shown as a type of portion of element 11 which is a cylinder header per Para 20) of a cylinder head (11, cylinder header - Para 20)(see Fig. 3 - 35b (which is part of 30 as shown in Fig. 4 and described in Paras 33 and 35) is shown configured to be coupled to the surface of element 11 which intersects element 14 (a type of portion of element 11) through element 20 (25b and 25a are part of 20 as shown in Fig. 4 and described in Para 40) and element 14; element 30 is thereby configured to be indirectly coupled to the portion of element 11 which is different than claimed invention (Para 0073 of US 2020/0095918 (PGPUB for instant application) describes a direct coupling between low-pressure turbocharger and cylinder head)); and 
the high-pressure turbocharger (20) and the low-pressure turbocharger (30) are coupled to each other (see Figs. 2-4 - 20 shown coupled to 30 at 28b/38a; Para 29 - “the high-pressure stage exhaust outlet 25c is provided with a flange (a first flange) 28b to be fastened with a flange (a second flange) 38a of the low-pressure stage exhaust inlet 35a by a bolt”).
	Kurata fails to disclose the portion of the cylinder head including a rib.
Xie teaches a portion (see Figs. 1-2 at element 5 (person having ordinary skill in the art would recognize a type of portion of a cylinder head is shown at the location of 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the portion of the cylinder head of Kurata after the portion of the cylinder head of Xie (thereby including the rib of Xie on the portion of the cylinder head of Kurata) for the advantage of efficiently reducing exhaust temperature (Xie; Para 34).
Kurata/Xie fails to disclose wherein the low-pressure turbocharger is configured to be coupled to the portion of the cylinder head (Kurata discloses the low-pressure turbocharger 30 being indirectly connected to the cylinder head 11 through the high-pressure turbocharger 20 as shown in Figs. 3 and 4, however this is not within broadest reasonable interpretation of the low-pressure turbocharger being configured to be coupled to a cylinder head when viewed in light of the specification of the instant application which in Para 0073 of US 2020/0095918 (PGPUB for instant application) describes a direct coupling between low-pressure turbocharger and cylinder head).
Gobert teaches wherein a low-pressure turbocharger (22, low-pressure turbo unit - Para 17 (a type of low-pressure turbocharger)) is configured to be coupled to a portion of a cylinder head (see Fig. 4 at 36 and Para 22 - “low pressure turbo unit 22 is mounted on the engine block 10 by means of a bracket 36, which is connected by screws to the outlet 37 of the low-pressure turbine 21… other engine components could be used for the suspension mounting of the turbocharger, such as, for example, the cylinder head” (for element 36 to be connected to the cylinder head requires a type of a portion the cylinder head for element 36 to be connected to)).

Re claim 5:
Kurata/Xie/Gobert teaches the engine device of claim 1, as described above.
Kurata further discloses wherein the high-pressure turbocharger (20) is attached to the exhaust manifold (14)(see Fig. 3 - 25a (part of 20 as shown in Fig. 5) is shown attached to 14 via 28a; Para 28 - “flange 28a, which is fixed to an exhaust outlet 14a of the exhaust gas manifold 14 by the bolt fastening, is provided at an upstream end of the high-pressure stage exhaust inlet (a first exhaust inlet) 25a”).
Re claim 6:
Kurata/Xie/Gobert teaches the engine device of claim 1, as described above.
Kurata further discloses wherein the low-pressure turbocharger (30) is disposed above the exhaust manifold (14)(see Figs 3-4 - 30 is shown above top of 11 in Fig. 4 (which is shown above 14 in Fig. 3), additionally Fig. 3 shows wherein 35b (which is part of 30 as shown in Fig. 4) is above 14).

    PNG
    media_image1.png
    414
    433
    media_image1.png
    Greyscale

Re claim 7:
Kurata/Xie/Gobert teaches the engine device of claim 1, as described above.
Kurata further discloses wherein the cylinder head (11) has an attaching part (see Fig. 3 - surface at intersection of element 11 and element 14 is shown as a type of attaching part for element 30 as it is shown as a surface that element 30 is capable of being attached to in Fig. 3) for the low-pressure turbocharger (30) on an exhaust side surface (see Fig. 3 - left delimiting edge of 11 shown (not labeled) which one of ordinary skill in the art would recognize as a type of exhaust side surface as exhaust manifold 14 is shown attached thereto (also described in Para 20)), which is one side surface of the cylinder head (see Fig. 3 - left delimiting edge of 11 (when viewed in Fig. 3, which corresponds to the broad face of 11 shown in Fig. 4 and the lower edge of 11 shown in Fig. 5) is shown as a type of side surface of 11), and an air-intake side surface (see Fig. intake manifold per Para 20, and this face is shown facing the face of 11 which element 14 is abutted to, which is the exhaust side surface (left delimiting edge of element 11 as shown in Fig. 3) as described above) facing the exhaust side surface (see Figs. 1 and 3 - in Fig. 1, the face of element 13 which is abutted to element 11 (air-intake side surface as described above) is shown facing the face of element 11 which element 14 is abutted to (exhaust side surface as described above)). 
Kurata fails to disclose wherein the cylinder head has therein a rib extended from the attaching part for the low-pressure turbocharger on the exhaust side surface, which is one side surface of the cylinder head, toward the air-intake side surface facing the exhaust side surface.
Xie teaches wherein a cylinder head (1, cylinder head body - Para 25) has therein a rib (6, radiating ribs - Para 34) extended from an attaching part (5, exhaust passage - Para 25 (see Fig. 2 - person having ordinary skill in the art would recognize element 5 as a type of attaching part as it is shown including a flange mating surface with bolt holes)) for a low-pressure turbocharger (see Fig. 2 - 5 is shown capable of attaching with a low-pressure turbocharger) on an exhaust side surface (see Modified Fig. 2 above  - B (person having ordinary skill in the art would recognize element B as a type of exhaust side surface as it is shown including element 5 which is an exhaust passage per Para 25)), which is one side surface of the cylinder head (see Modified Fig. 2 above  - B is shown as one side surface of element 1), toward an air-intake side surface (Modified Fig. 2 above - A (person having ordinary skill in the art would intake passage 9 (see Para 25))) facing the exhaust side surface (see Modified Fig. 2 above - element A is shown facing element B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the cylinder head of Kurata after the cylinder head of Xie (thereby including the rib of Xie on the exhaust side surface of Kurata, extending from the attaching part of Kurata toward the intake side surface of Kurata) for the advantage of efficiently reducing exhaust temperature (Xie; Para 34).
Re claim 11:
Kurata/Xie/Gobert teaches the engine device of claim 1, as described above.
Kurata/Xie/Gobert further teaches wherein the low-pressure turbocharger (Kurata; 30) is coupled to a first sidewall (Kurata; see Fig. 3 at left face of element 11 (left face of element 11 where element 14 abuts element 11 is shown as a type of first sidewall of cylinder head 11)) of the cylinder head (Kurata; 11)(in the modified Kurata/Xie/Gobert, element 30 of Kurata has been coupled to the portion of element 11 or Kurata where 11 connects with element 14, as described above) and positioned above the exhaust manifold (Kurata; 14)(Kurata; see Figs. 3-4 - element 30 is shown positioned above element 14).
Re claim 12:
Kurata/Xie/Gobert teaches the engine device of claim 1, as described above.
Kurata/Xie/Gobert further teaches wherein the rib (Xie; 6) is configured to extend from a first sidewall (Kurata; see Fig. 3 at left face of element 11 (left face of element 11 
Re claim 13:
Kurata/Xie/Gobert teaches the engine device of claim 1, as described above.
Kurata further discloses wherein the low-pressure turbocharger (30) is positioned above a plane (see Fig. 3 - a type of plane of element 14 is shown extending from the bottom of element 14) extending from the exhaust manifold (14) in a horizontal direction (see Fig. 3 - a type of horizontal direction is shown from left to right of Fig. 3 as “TOP” and “BOTTOM” directions are indicated)(see Figs. 3 and 4 - element 30 is shown above the plane extending from the bottom of element 14).
Re claim 14:
Kurata/Xie/Gobert teaches the engine device of claim 1, as described above.
Kurata/Xie/Gobert further teaches a bracket (Gobert; 36, bracket - Para 22) configured to couple the low-pressure turbocharger (Kurata; 30) to a first sidewall (Kurata; see Fig. 3 at left face of element 11 (left face of element 11 where element 14 abuts element 11 is shown as a type of first sidewall of cylinder head 11)) of the cylinder head (Kurata; 11)(in the modified Kurata/Xie/Gobert, element 30 of Kurata has been coupled to the portion of element 11 or Kurata where 11 connects with element 14, as described above, using bracket 36 of Gobert).
Re claim 15:

Kurata/Xie/Gobert further teaches wherein the bracket (Gobert; 36) is substantially L-shaped (Gobert; see Fig. 4 - person having ordinary skill in the art would recognize element 36 is shown as substantially L-shaped)(in the modified Kurata/Xie/Gobert, element 30 of Kurata has been coupled to the portion of element 11 or Kurata where 11 connects with element 14, as described above, using bracket 36 of Gobert)
Re claim 16:
Kurata/Xie/Gobert teaches the engine device of claim 14, as described above.
Kurata/Xie/Gobert further teaches wherein the bracket (Gobert; 36) is L-shaped (Gobert; see Fig. 4 - person having ordinary skill in the art would recognize element 36 is shown as L-shaped)(in the modified Kurata/Xie/Gobert, element 30 of Kurata has been coupled to the portion of element 11 or Kurata where 11 connects with element 14, as described above, using bracket 36 of Gobert).
Re claim 17:
Kurata/Xie/Gobert teaches the engine device of claim 14, as described above.
Kurata/Xie/Gobert further teaches wherein the bracket (Gobert; 36) is configured to be in contact with each of the low-pressure turbocharger (Kurata; 30) and the first sidewall (Kurata; see Fig. 3 at left face of element 11 (left face of element 11 where element 14 abuts element 11 is shown as a type of first sidewall of cylinder head 11))(in the modified Kurata/Xie/Gobert, element 36 of Gobert has been used to couple element 30 of Kurata with element 11 of Kurata at the face where 14 abuts element 11 and this 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kurata et al. (U.S. 2013/0269341) in view of Xie et al. (U.S. 2012/0255515) and Gobert (U.S. 2006/0123786), as applied to claim 1 above, and further in view of Niwa et al. (U.S. 2010/0313561 (hereinafter ‘561)).
Re claim 2:
Kurata/Xie/Gobert teaches the engine device of claim 1, as described above.
Kurata/Xie/Gobert fails to disclose wherein an exhaust gas outlet of the high-pressure turbocharger and an exhaust gas inlet of the low-pressure turbocharger are coupled with each other through a flexible pipe.
‘561 teaches wherein an exhaust gas outlet (Para 35 - “outlet of… small-sized turbocharger 3” (a type of exhaust gas outlet)) of a high-pressure turbocharger (3, small-sized turbocharger - Para 35 (a type of high-pressure turbocharger)) and an exhaust gas inlet (Para 35 - “inlet of…large-sized turbocharger 4” (a type of exhaust gas inlet)) of a low-pressure turbocharger (4, large-sized turbocharger - Para 35 (a type of low-pressure turbocharger)) are coupled with each other through a flexible pipe (23a, flexible pipe - Para 35)(see Fig. 4 and Para 35).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the flexible connection of ‘561 between the high-pressure turbocharger and low-pressure turbocharger of Kurata/Xie/Gobert for the advantage of absorbing thermal expansion/contraction (‘561; Para 35).
Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kurata et al. (U.S. 2013/0269341) in view of Xie et al. (U.S. 2012/0255515) and Gobert (U.S. 2006/0123786), as applied to claim 1 above, and further in view of Niwa et al. (U.S. 2012/0003075 (hereinafter ‘075)).

    PNG
    media_image2.png
    606
    580
    media_image2.png
    Greyscale

Re claim 3:
Kurata/Xie/Gobert teaches the engine device of claim 1, as described above.
exhaust manifold 14 is shown attached thereto (also described in Para 20)) that is one side surface of the cylinder head (see Fig. 3 - left delimiting edge of 11 (when viewed in Fig. 3, which corresponds to the broad face of 11 shown in Fig. 4 and the lower edge of 11 shown in Fig. 5) is shown as a type of side surface of 11); 
a corner (see Fig. 5 - lower right hand corner of 11 is shown (unlabeled)) where the exhaust side surface intersects with a first side surface (see Fig. 4 - right delimiting edge of 11 (when viewed in Fig. 4, which corresponds to the broad face of 11 shown in Fig. 3 and the right side of 11 shown in Fig. 5) is shown as a type of first side surface)(see Fig. 5 - lower edge of 11, which corresponds to the exhaust side surface as described above, is shown intersecting with the right side of 11, which corresponds to the first side surface as described above, at the lower right hand corner of 11) out of two side surfaces of the cylinder head intersecting the exhaust side surface (see Figs. 4 and 5 - left and right delimiting edges of 11 are shown as two side surfaces of 11 which are shown intersecting the exhaust side surface, which is the broad face of 11 in Fig. 4 and the lower edge of 11 in Fig. 5 as described above); and
the low-pressure turbocharger (30) is disposed close to the first side surface (see Fig. 4 - 30 is shown close to right delimiting edge of 11, which is the first side surface as described above) in such a manner that an exhaust gas outlet of the low-pressure turbocharger (35c, low-pressure stage exhaust outlet - Para 22 (a type of exhaust gas outlet)) faces the first side surface, when viewed from the exhaust side surface (see Fig. 
Kurata/Xie/Gobert fails to disclose the engine device comprising an exhaust gas purification device configured to purify an exhaust gas from the exhaust manifold, wherein: an exhaust gas inlet of the exhaust gas purification device is arranged nearby a corner where the exhaust side surface intersects with the first side surface.
‘075 teaches an engine device (1, diesel engine - Para 37) comprising an exhaust gas purification device (12, exhaust-gas purification device - Para 44) configured to purify an exhaust gas from the exhaust manifold (11, exhaust manifold - Para 44)(Para 44- “exhaust-gas purification device”), wherein: an exhaust gas inlet of the exhaust gas purification device (see Fig. 1 and Para 54 - “The exhaust-gas purification device 12 is positioned…so that its inlet…” (inlet referenced in Para 54 is shown in Fig. 1 at top of 12 where 45 joins 12)) is arranged nearby a corner (Modified Fig. 1 above - A (person having ordinary skill in the art would recognize element A as a type of corner as shown))(see Modified Fig. 1 above - 12 (including its inlet) are shown arranged nearby element A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the exhaust gas purification device (and positioning thereof) of ‘075 in the system of Kurata/Xie/Gobert for the advantage of trapping/removing soot (‘075; Para 54).
Re claim 8:
Kurata/Xie/Gobert teaches the engine device of claim 1, as described above.

‘075 teaches an engine device (1, diesel engine - Para 37) comprising an exhaust gas purification device (12, exhaust gas purification device - Para 44) configured to purify an exhaust gas from an exhaust manifold (11, exhaust manifold - Para 44)(Para 44- “exhaust-gas purification device”), wherein:  an exhaust gas inlet of the exhaust gas purification device (see Fig. 1 and Para 54 - “The exhaust-gas purification device 12 is positioned…so that its inlet…” (inlet referenced in Para 54 is shown in Fig. 1 at top of 12 where 45 joins 12)) is arranged nearby a corner (Modified Fig. 1 above - A (person having ordinary skill in the art would recognize element A as a type of corner; in Modified Fig. 1 above, element A corresponds to the edge where the right face of 3 joins the broad face of 3)) where one of two side surfaces (see Fig. 1 - right hidden face of 3 (person having ordinary skill in the art would recognize the right hidden face of 3 in the view of Fig. 1 as a type of side face and being one of two, as element 3 is shown with left and right hidden faces)) of a cylinder head (3, cylinder head - Para 37) intersecting an exhaust side surface (see Fig. 1 - broad face of 3 (person close to right hidden face of 3) and in such a manner that an exhaust gas outlet (Para 45 - “…outlet portion of the second turbocharger…” (outlet referenced in Para 45 is shown in Fig. 1 at 45)) of the low-pressure turbocharger faces the one of two side surfaces of the cylinder head (see Figs. 1 and 2 - “outlet portion of the second turbocharger” referenced in Para 45 is shown at 45 in Figs. 1 and 2 and is shown between these two views to be facing the right hidden face of 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the exhaust gas purification device of ‘075 along with the arrangement and positioning of components to accommodate the exhaust gas purification device of ‘075 in the system of Kurata/Xie/Gobert for the advantage of trapping/removing soot (‘075; Para 54).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kurata et al. (U.S. 2013/0269341) in view of Xie et al. (U.S. 2012/0255515) and Gobert (U.S. 2006/0123786) and Niwa et al. (U.S. 2012/0003075), as applied to claim 3 above, and further in view of Ruppel et al. (U.S. 2015/0337698).
Re claim 4:
Kurata/Xie/Gobert/’075 teaches the engine device of claim 3, as described above.
Kurata discloses a second side surface of the cylinder head (see Fig. 4 - left delimiting edge of 11 (when viewed in Fig. 4, which corresponds to the left side of 11 shown in Fig. 5) is shown as a type of second side surface) on an opposite side of the first side surface (see Fig. 5, left edge of 11, which corresponds to the second side surface as described above, is shown opposite right edge of 11, which corresponds to the first side surface as described above), a fresh air inlet (36a, low-pressure stage intake inlet - Para 22 (a type of fresh air inlet)) of the low-pressure turbocharger (30) is provided to face the second side surface (see Fig. 4 - 36a is shown facing left delimiting edge of 11, which corresponds to the second side surface as described above), and an air supply pipe (41, air intake passage - Para 22 (a type of air supply pipe as shown in Figs. 2 and 4)) coupled with the fresh air inlet of the low-pressure turbocharger (see Figs. 2 and 4 - 41 shown coupled with 36a).
Kurata/Xie/Gobert/’075 fails to disclose wherein, above the cylinder head, a blow-by gas outlet of a blow-by gas recirculation device is arranged in a position close to the second side surface in such a manner as to face toward the exhaust side surface, nor 
Ruppel teaches wherein above a cylinder head (4, cylinder head - Para 37), a blow-by gas outlet (see Fig. 1 - where 14 exits 5 (a type of blow-by gas outlet as it is shown as a type of exit/outlet and described in Para 39 carrying blow-by gas)) of a blow-by gas recirculation device (12, crankcase ventilation device - Para 39 (a type of blow-by gas recirculation device as it is described in Para 39 including blow-by gas path which is shown being recirculated to intake in Fig. 1)) is arranged in a position close to a second side surface (see Fig. 1 - 12 is shown in a position close to left side of 4, which is shown as a type of second side surface) in such a manner as to face toward an exhaust side surface (see Fig. 1 - right side of 4 is shown as a type of exhaust side surface as it is shown holding exhaust system 9 (described in in Para 38) and carrying exhaust gas flow 11 (described in Para 38))(see Fig. 1 - 12 is shown facing right side of 4), wherein the blow-by gas outlet is coupled with an air supply pipe (8, fresh air system - Para 39 (a type of air supply pipe as shown in Fig. 1)) through a recirculation hose (14, return line - Para 39 (a type of recirculation hose as shown in Fig. 1 recirculating flow 17 to 8))(see Fig. 1 - unlabeled exit where 14 exits 5 is shown coupled with 8 through 14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the recirculation device, associated components, and positioning thereof of Ruppel in the system of Kurata for the advantage of ensuring that blow-by gas does not enter the environment but is fed to the combustion process of the internal combustion engine (Ruppel; Para 26).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kurata et al. (U.S. 2013/0269341) in view of Xie et al. (U.S. 2012/0255515) and Gobert (U.S. 2006/0123786), as applied to claim 1 above, and further in view of Ruppel et al. (U.S. 2015/0337698).
Re claim 9:
Kurata/Xie/Gobert teaches the engine device of claim 1, as described above.
Kurata further discloses one of two side surfaces of the cylinder head (see Fig. 4 - left delimiting edge of 11 (which corresponds to the left side of 11 shown in Fig. 5) is shown as a type of side surface of 11, and in Fig. 5 it is shown as one of two side surfaces between the depicted left and right side surfaces of 11) intersecting an exhaust side surface of the cylinder head (see Fig. 3 - left delimiting edge of 11 (which corresponds to lower edge of 11 shown in Fig. 5) is shown as a type of exhaust side surface of 11 as exhaust manifold 14 is shown attached thereto (also described in Para 20)), which is one side surface of the cylinder head (see Fig. 3 - left delimiting edge of 11 is shown as a type of side surface of 11)(see Fig. 5 - left edge of 11 shown intersecting with lower edge of 11), and a fresh air inlet (36a, low-pressure stage intake inlet - Para 22 (a type of fresh air inlet)) of the low-pressure turbocharger (30) is provided to face the one of two side surfaces of the cylinder head (see Fig. 4 - 36a is shown facing left delimiting edge of 11, which corresponds to the second side surface as described above), and an air supply pipe (41, air intake passage - Para 22 (a type of air supply pipe as shown in Figs. 2 and 4)) coupled with the fresh air inlet of the low-pressure turbocharger (see Figs. 2 and 4 - 41 shown coupled with 36a).

Ruppel teaches wherein above a cylinder head (4, cylinder head - Para 37), a blow-by gas outlet (see Fig. 1 - where 14 exits 5 (a type of blow-by gas outlet as it is shown as a type of exit/outlet and described in Para 39 carrying blow-by gas)) of a blow-by gas recirculation device (12, crankcase ventilation device - Para 39 (a type of blow-by gas recirculation device as it is described in Para 39 including blow-by gas path which is shown being recirculated to intake in Fig. 1)) is arranged in a position close to one of two side surfaces of the cylinder head (see Fig. 1 - 12 is shown in a position close to left side of 4, which is shown as a type of side surface of 4, and which is shown as one of two side surfaces of 4) in such a manner as to face toward an exhaust side surface (see Fig. 1 - right side of 4 is shown as a type of exhaust side surface as it is shown holding exhaust system 9 (described in in Para 38) and carrying exhaust gas flow 11 (described in Para 38))(see Fig. 1 - 12 is shown facing right side of 4)), and wherein the blow-by gas outlet is coupled with an air supply pipe (8, fresh air system - Para 39 (a type of air supply pipe as shown in Fig. 1)) through a recirculation hose (14, return line - Para 39 (a type of recirculation hose as shown in Fig. 1 recirculating flow 17 to 8))(see Fig. 1 - unlabeled exit where 14 exits 5 is shown coupled with 8 through 14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the recirculation device, .
Allowable Subject Matter
Claims 10 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 10 and 18 would be allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach “the cylinder head has therein the rib extended from an attaching part for the low pressure turbocharger on the exhaust side surface toward an air-intake side surface of the cylinder head facing the exhaust side surface” (emphasis added) as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 10.
Additionally, the prior art of record does not teach “wherein the rib extends from an attaching part for the low-pressure turbocharger on the exhaust side surface toward an air-intake side surface of the cylinder head facing the exhaust side surface
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133.  The examiner can normally be reached on M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        8/19/21